NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WILLIE LEE CLARK, DOC #487678,   )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D18-3159
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Willie Lee Clark, pro se.




PER CURIAM.


              Affirmed.


LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.